     Case 2:17-cv-00508-KJM-AC Document 59 Filed 07/27/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LISA MARIE BELYEW,                                No. 2:17-cv-0508 KJM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    KORY L. HONEA, et al.,
15                       Defendants.
16

17          Plaintiff is a former county and current state prisoner proceeding pro se with a civil rights

18   action pursuant to 42 U.S.C. § 1983. Defendants have filed a motion to compel discovery. ECF

19   No. 58. However, a Discovery and Scheduling Order has yet to be entered in this case, making

20   any discovery and motions to compel premature. Defendants may re-serve any unanswered

21   requests for discovery once discovery opens, and the motion to compel will therefore be denied

22   without prejudice to renewal should plaintiff once again fail to respond to discovery requests once

23   discovery opens. By separate order, the undersigned will set a schedule for discovery in this case.

24          Accordingly, IT IS HEREBY ORDERED that defendants’ motion to compel, ECF No.

25   58, is DENIED without prejudice.

26   DATED: July 26, 2021

27

28
